Citation Nr: 9902252	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-33 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to service-connected 
lumbosacral strain, malaria, pleurisy tuberculosis, and post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  He is a recipient of the Purple Heart and Combat 
Infantryman Badge.

This case is currently before the Board of Veterans Appeals 
(BVA or Board) on appeal from a January 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, which denied the benefits 
sought on appeal.  The veteran was duly notified of this 
decision on February 14, 1997, and filed a notice of 
disagreement on August 20, 1997.  The statement of the case 
was issued on October 9, 1997.  On December 9, 1997, the 
veteran submitted his VA Form 9 substantive appeal.  

The January 1997 rating decision also granted service 
connection and assigned a noncompensable disability 
evaluation for bilateral hearing loss.  Said rating decision 
also denied the veterans claim of entitlement to service 
connection for multiple myeloma.  Although the veteran 
perfected an appeal as to the myeloma claim, he withdrew that 
issue in a February 1998 statement.

In a statement received in August 1997, the veteran requested 
reconsideration of his service-connected lumbosacral strain, 
malaria, and pleurisy tuberculosis.  While the increased 
rating claim for pleurisy tuberculosis was reevaluated by the 
RO in May 1998, the other two increased rating claims were 
not.  Therefore, the issues of entitlement to increased 
disability evaluations for lumbosacral strain and malaria are 
referred to the RO for appropriate action.

A VA Report of Contact dated in February 1998 reported that 
during the veterans hearing at the RO in that same month, 
the audio tape malfunctioned, and a transcription of the 
hearing could not be completed.  Rather than electing another 
hearing, the veteran chose to have a decision made based upon 
the notes made by the Hearing Officer and service 
representative.


FINDINGS OF FACT

1.  There is no medical evidence of a causal link between a 
claimed cardiovascular disability, and either any incident of 
service, or service-connected lumbosacral strain, malaria, 
pleurisy tuberculosis, or PTSD.

2.  VA X-ray examination of the hips in March 1995 revealed 
degenerative changes of both hips, the left more than the 
right.

3.  In August 1997, a VA physician opined that the veterans 
service-connected lumbosacral strain was of a nature that 
impaired his walking, placed added stress on his left leg, 
altered his gait, caused postural difficulties, and could 
accelerate his left hip degeneration.


CONCLUSIONS OF LAW

1.  The claim of service connection for a cardiovascular 
disability, to include as secondary to service-connected 
lumbosacral strain, malaria, pleurisy tuberculosis, and PTSD, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Resolving all reasonable doubt in the veterans favor, 
his left hip disability was proximately due to or the result 
of his service-connected lumbosacral strain.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veterans service 
representative argues that VAs Adjudication Procedures 
Manual, M-21-1, requires that VA assist the veteran in 
developing his claim, even if it is not well grounded.  
However, the United States Court of Veterans Appeals (Court) 
has held in numerous decisions that, in order to trigger VAs 
statutory duty to assist, it is incumbent upon the claimant 
to first present a well-grounded claim.  Berotti v. West, 11 
Vet. App. 194, 200 (1998).

Also, the evidence of record reveals that the veteran is 
service connected for the following disabilities:  bilateral 
sensorineural hearing loss, residuals of concussion, pleurisy 
tuberculosis, and malaria, each evaluated as noncompensably 
disabling; in addition to PTSD and lumbosacral strain, each 
evaluated as 10 percent disabling.

I.  Cardiovascular Disability

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (1998).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).  Moreover, 
when a veteran who has served for a period of war manifests, 
to a degree of 10 percent or more within one year of 
separation from service, certain chronic disorders, such as 
arthritis, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

In addition, with regard to combat veterans, 38 U.S.C.A. § 
1154(b) (West 1991) requires the Board to accept lay evidence 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred by such service, if 
consistent with the circumstances, conditions, or hardships 
of such service.

However, the first step in this analysis is to determine 
whether the appellant has presented a well-grounded claim.  
In this regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that the claim is plausible or 
probable is required for the claim to be well grounded.  
See Epps v. Gober, 126 F.3d 1464 (1997), affg 9 Vet. App. 
341 (1996) (adopting the definition of a well-grounded claim 
as set forth by the Court in Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), affd, 78 F.3d 604 (Fed. Cir. 1996), and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

This burden may not be met by merely presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  See Epps, supra; Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Service 
connection generally requires medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service, and medical evidence of a nexus 
or link between the claimed in-service disease or injury and 
the disability.  See Epps, supra; Caluza, supra; Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

In addition, establishment of a well-grounded claim may be 
shown under the provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the applicable case law of the Court, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette, 8 Vet. App. at 77-78; King v. Brown, 5 Vet. App. 
19, 21 (1993).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps, 126 F.3d at 1469; 9 Vet. App. at 345; Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc).

The veteran claims that he currently suffers from a 
cardiovascular disability, to include hypertension (since 
1970), as well as tachycardia and heart congestion.  He 
concludes that service connection is warranted on a direct 
basis for a cardiovascular disability.

Review of the veterans service medical records reveals that 
they are silent as to a cardiovascular disability.  His 
December 1945 discharge examination noted the veterans blood 
pressure as 120/70, and evaluated his cardiovascular system 
as normal.

Initial VA post-service examination in January 1947 evaluated 
the veterans cardiovascular system as normal.  

VA outpatient treatment records reveal that in February 1992, 
the veteran reported taking Verapamil for hypertension.  His 
blood pressure was 182/104 at that time, and was 162/84 in 
November 1992.  In August 1995, the veterans hypertension 
was assessed as well controlled on current medication.  Blood 
pressure was 135/67.  In January 1996, the veterans 
hypertension was again assessed as well-controlled.  Blood 
pressure was 140/73.  In April 1996, the veterans 
hypertension was termed poorly controlled.  His blood 
pressure was 174/86 sitting, and 187/99 standing.  The 
hypertension was termed better controlled in June 1996.  
Blood pressure was 150/86 sitting, and 178/96 standing.  In 
August 1996, the veterans blood pressure was said to be in 
good control on current regimen.  Sitting blood pressure was 
131/74, while standing blood pressure was 114/74.

A VA hospitalization summary dated in July 1996 shows a 
history of hypertension and congestive heart failure with leg 
edema in early 1995, and an echocardiogram in 1995 showing 
mitral regurgitation and atrial regurgitation by Doppler, as 
well as a dilated left atrium and left ventricle.

VA X-ray examination of the chest in November 1996 revealed 
cardiomegaly with mild pulmonary vascular congestion.

The impression following VA nuclear medicine examination in 
February 1997 was of normal myocardial profusion with normal 
wall thickening with systole and with 55 percent estimated 
left ventricular ejection fraction.

VA X-ray examination of the chest in February 1998 revealed 
cardiovascular structures were stable.

Review of the evidence of record reveals that the missing 
element in this case is competent evidence of a nexus, or 
link, between a currently-diagnosed cardiovascular disability 
and active service.  See Caluza, 7 Vet. App. at 506; Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit, 5 Vet. App. 
at 93.

The Board has, of course, given careful consideration to the 
statements presented by the veteran in support of his claim 
that there is a medical linkage between a cardiovascular 
disability (to include hypertension, tachycardia, and heart 
congestion) and service.  Significantly, however, because the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding the medical 
etiology of any current cardiovascular disability.  See 
Espiritu, 2 Vet. App. at 494.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the cited lay opinion is not competent evidence of the 
required nexus.  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995), citing Grottveit, in which the Court held that 
the veteran does not meet the burden of presenting a well-
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony from 
persons not competent to offer medical opinions.  While it is 
noted that the veteran was involved in combat in service, 
that fact does not obviate the need for a showing by 
competent medical evidence of a nexus between a current 
cardiovascular disability and the veterans period of active 
service.  See 38 U.S.C.A. § 1154(b).  Because the veteran has 
failed to produce any competent medical evidence of a nexus 
between any current cardiovascular disability and active 
service, his claim of service connection for cardiovascular 
disability (to include hypertension, tachycardia, and heart 
congestion) must be denied as not well grounded.

In the alternative, during his February 1998 hearing at the 
RO, the veteran testified that it was his belief that his 
current cardiovascular disability was caused by stress 
produced by PTSD.  He also contends that his service-
connected lumbosacral strain, malaria, and pleurisy 
tuberculosis have caused or aggravated a cardiovascular 
disability.

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

However, a determinative issue involving medical etiology or 
medical diagnosis cannot be established through lay evidence 
when the claim is for secondary service connection.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.310(a); Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).

Moreover, a claim for secondary service connection, like all 
claims, must be well grounded.  Reiber v. Brown, 7 Vet. App. 
513, 516 (1995).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

Review of the medical evidence described above reveals that 
there is no expressed link between the veterans variously-
diagnosed cardiovascular disability and either his service-
connected lumbosacral strain, malaria, pleurisy tuberculosis, 
or PTSD.  Certainly, the Board has given careful 
consideration to the claims of the veteran in support of his 
contentions that a current cardiovascular disability was 
caused by any or all of the aforementioned service-connected 
disabilities.  Nevertheless, competent medical evidence that 
the claim is plausible is required.  Grottveit, 5 Vet. App. 
at 92-93.

Review of the medical evidence discussed above fails to show 
competent medical evidence of such a relationship.  Once 
again, because the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding the 
medical etiology of a current cardiovascular disability.  
Espiritu, 2 Vet. App. at 494.  With a claim such as this, 
where the determinative issue involves medical diagnosis and 
etiology, competent medical evidence is required to fulfill 
the well-grounded claim requirement of 38 U.S.C.A. § 5107(a).  
Heuer, 7 Vet. App. at 384.  As the veterans initial burden 
cannot be met by relying on his own opinion as to medical 
matters, and because he has submitted no cognizable evidence 
to support his contentions, the claim of service connection 
for a cardiovascular disability, as secondary to service-
connected lumbosacral strain, malaria, pleurisy tuberculosis, 
and PTSD, is not well grounded, and must be denied.

Where, as here, the veteran fails to submit supportive 
medical evidence where the determinative issue involves 
medical causation, the claim is not well grounded and . . . 
VA has no duty to assist the appellant in developing his 
claim, or, for that matter, to adjudicate the claim.  
Franzen v. Brown, 9 Vet. App. 235, 238 (1996), citing Shogren 
v. Brown, 7 Vet. App. 14, 16 (1994).

Moreover, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make this 
claim plausible.  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Robinette, 8 Vet. App. at 77-78.  
The veteran is instructed that submission of a competent 
medical opinion which relates a current cardiovascular 
disability to his active duty service, or to a service-
connected disability, would make his claim of entitlement to 
service connection for a cardiovascular disability, to 
include as secondary to service-connected lumbosacral strain, 
malaria, pleurisy tuberculosis, and PTSD, well grounded.



II.  Left Hip Disability

The veteran claims that his service-connected lumbosacral 
strain has caused him to alter his gait and resulted in a 
left hip disability, which necessitated a left hip 
replacement in June 1995.

The veterans service medical records include his February 
1943 induction examination, which noted no musculoskeletal 
defects.  In February 1945, he suffered a back injury when a 
rocket shell exploded, and was thrown 15 feet.  He complained 
of low back and left leg pain following the injury.  In March 
1945, the veteran was diagnosed with left sacroiliac strain, 
moderately severe, probably caused from jumping in a hole 
during an enemy barrage.  The diagnosis was changed to an 
acute left sacroiliac sprain, severe.  Later in March 1945, 
the veteran was diagnosed with ruptured nucleus pulposus, 
between L5 and S1, secondary to injury February 28, 1945.  In 
April 1945, the veteran was hospitalized with a diagnosis of 
psychoneurosis, hysteria, moderate, manifested by paralysis 
of the left lower extremity.  In May 1945, the veteran was 
diagnosed with neuritis, nonalcoholic, chronic, left sciatic 
nerve, cause undetermined.  He was also diagnosed in May 1945 
with moderate hysteria, manifested by somatic conversion 
phenomena, dysesthesia and hyperalgesia of the left leg and 
thigh, pain in the left hip joint.  Acute left sacroiliac 
sprain was assessed in June 1945.  The veterans December 
1945 discharge examination noted complaints of pain in the 
left sacroiliac region of the back.  However, no specific 
disability of the left hip was diagnosed.

During initial post-service VA examination in January 1947, 
the veteran complained of pain in the left side of the low 
back, upon lifting, without sciatic radiation.  Physical 
examination noted no abnormalities of the left hip.  The 
diagnosis was lumbar strain, chronic, mild.  There was no 
clinical evidence of ruptured nucleus pulposus.

There were no complaints of left hip pain during VA 
examination in March 1948.  X-ray examination of the hip was 
normal.

VA X-ray examination of the hips in March 1995 revealed 
degenerative changes of both hips, the left more than the 
right.  

Private treatment records from Columbia Hospital and James B. 
Stiehl, M.D., show that the veteran underwent a left total 
hip replacement in June 1995.  He was diagnosed with severe 
degenerative arthritis of the left hip.  These records do 
not, in any way, show that the service-connected back 
disability caused or aggravated a left hip disability.

A VA outpatient treatment report dated in August 1995 shows 
that the veteran suffered a dislocation of the left hip 
following his hip replacement surgery.  He was requested to 
keep the hip in a traction brace, in order to keep the 
femoral head in the acetabulum.

In August 1997, the veteran submitted an excerpt from the 
book BROTHERS BEYOND BLOOD-A BATTALION SURGEON IN THE SOUTH PACIFIC, by 
George Sharpe, M.D.  Said excerpt noted that the veteran had 
injured his back following a rocket barrage.

An August 1997 statement from VA physician A.C.P., M.D., 
indicated that:

[T]he back injury of Fr. Charles Doan 
incurred in combat was of a nature that 
impaired his walking, placing added 
stress on his left leg, altering his 
gait, and causing postural difficulties.  
The above condition could accelerate his 
left hip degeneration.  I have been 
seeing Fr. Doan as his primary care 
physician for approximately 2 (two) 
years.

During his February 1998 hearing, the veteran testified that 
it was his belief that his left hip disability was caused by 
his service-connected back disability.

In weighing the evidence of record, the Board finds the 
evidence to be in equipoise, a relatively equal balance of 
positive and negative findings with respect to whether a left 
hip disability resulted from the veterans service-connected 
lumbosacral strain.  The Board takes particular note, 
however, of the August 1997 statement from VA physician 
A.C.P., M.D.  While the physician stated that the veterans 
service-connected back disability could accelerate the 
veterans degenerative arthritis of the left hip, he 
definitively stated that the back injury impaired the 
veterans walking, placed added stress on his left leg, 
altered his gait, and caused postural difficulties.  This 
statement, coupled with the veterans consistent assertions 
of an altered gait as a result of his 1945 in-service back 
injury, support a grant of secondary service connection for a 
left hip disability on an aggravation basis.  Allen, supra.

Resolving reasonable doubt in the veterans favor, service 
connection for a left hip disability, as secondary to his 
service-connected lumbosacral strain, is warranted, and the 
appeal is allowed.  38 C.F.R. § 3.310(a).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a cardiovascular 
disability, to include as secondary to service-connected 
lumbosacral strain, malaria, pleurisy tuberculosis, and PTSD, 
is denied.

Service connection for a left hip disability, as secondary to 
service-connected lumbosacral strain, is granted.





		
	R. F. WILLIAMS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
